Case 1:21-cr-02013-RMP   ECF No. 42   filed 08/16/21   PageID.95 Page 1 of 2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                 Aug 16, 2021
                                                                     SEAN F. MCAVOY, CLERK
Case 1:21-cr-02013-RMP   ECF No. 42   filed 08/16/21   PageID.96 Page 2 of 2
